EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Kantor on 3/4/2022. 
IN THE CLAIMS, amend claims 1-17 as follows: 
(Currently Amended)	An agricultural particulate material agitation and leveling control system, 
comprising:
a controller comprising a memory and a processor, wherein the processor is configured to:
receive a sensor signal indicative of a measured load on a drive system coupled to an agitation and leveling system;
select an operating mode of the agitation and leveling system from an agitation mode and a leveling mode based on the measured load; and
instruct the drive system to operate the agitation and leveling system based on the operating mode.

(Currently Amended) The agricultural particulate material agitation and leveling control system of claim 1, wherein the processor is configured to:
receive a signal indicative of a maximum load on the drive system; 
determine a threshold load based on the maximum load; and
select the operating mode from the agitation mode and the leveling mode based on the measured load and the threshold load.

(Currently Amended) The agricultural particulate material agitation and leveling control system of claim 2, wherein the processor is configured to select the 

(Currently Amended) The agricultural particulate material agitation and leveling control system of claim 2, wherein the processor is configured to select the leveling mode in response to the measured load being less than the threshold load.

(Currently Amended) The agricultural particulate material agitation and leveling control system of claim 2, wherein the threshold load is about fifty percent to about seventy-five percent of the maximum load.

(Currently Amended) The agricultural particulate material agitation and leveling control system of claim 1, comprising a sensor coupled to the drive system and configured to output the sensor signal.

(Currently Amended) The agricultural particulate material agitation and leveling control system of claim 6, wherein the sensor comprises a torque sensor configured to detect the measured load on the drive system.

(Currently Amended) The agricultural particulate material agitation and leveling control system of claim 1, wherein the leveling mode comprises a light leveling mode, a moderate leveling mode, a heavy leveling mode, or a combination thereof, and the processor is configured to select the light leveling mode, the moderate leveling mode, or the heavy leveling mode based on the measured load.

(Currently Amended) The agricultural particulate material agitation and leveling control system of claim 1, wherein the processor is configured to output a control signal to a user interface indicative of instructions to inform an operator of the operating mode.

(Currently Amended) An agricultural particulate material agitation 
an agitation and leveling system configured to be disposed over a metering system; 
a drive system coupled to and configured to drive the agitation and leveling system in rotation;
a sensor configured to output a sensor signal indicative of a measured load on the drive system; and
a controller communicatively coupled to the sensor and to the drive system, wherein the controller comprises a memory and a processor, and the processor controller is configured to: 
receive the sensor signal from the sensor indicative of the measured load on the drive system;
select an operating mode of the agitation and leveling system from an agitation mode and a leveling mode based on the measured load; and
instruct the drive system to operate the agitation and leveling system based on the operating mode.

(Currently Amended) The agricultural particulate material agitation and leveling control system of claim 10, wherein the leveling mode comprises a light leveling mode, a moderate leveling mode, a heavy leveling mode, or a combination thereof, and the processor is configured to select the light leveling mode, the moderate leveling mode, or the heavy leveling mode based on the measured load.

(Currently Amended) The agricultural particulate material agitation and leveling control system of claim 10, wherein the processor is configured to:
receive a signal indicative of a maximum load on the drive system; determine a threshold load based on the maximum load; and


(Currently Amended) The agricultural particulate material agitation and leveling control system of claim 12, wherein the processor is configured to determine the threshold load based on one or more operator inputs, a type of particulate material, operating parameters, a size of an agricultural implement, or a combination thereof.

(Currently Amended) The agricultural particulate material agitation and leveling control system of claim 10, wherein the processor is configured to identify compression against a wall of a storage tank generally above the agitation and leveling system by comparing a rate of increase in the measured load over time to a rate of increase threshold.

(Currently Amended) The agricultural particulate material agitation and leveling control system of claim 14, wherein the processor is configured to instruct the drive system to operate the agitation and leveling system based on the rate of increase exceeding the rate of increase threshold.

(Currently Amended) The agricultural particulate material agitation and leveling control system of claim 10, wherein the agitation and leveling system comprises an agitator having a shaft coupled to the drive system and a wrapped wire coupled to the shaft and wrapped generally around the shaft.

(Currently Amended) At least one non-transitory computer readable medium comprising executable instructions that, when executed by a processor, cause the processor to:
receive a sensor signal indicative of a measured load on a drive system coupled to and agricultural agitation and leveling system;

instruct the drive system to operate the agitation and leveling system based on the operating mode.




Allowable Subject Matter
Claims 1-20 are allowed. U.S. 20170065949 to Bedford teaches a transmission controlled to shift gears based on an input signal (paragraph 20) with a load cell measuring torque of the mixer (paragraph 23) but is silent to the leveling and agitation modes. U.S. Publication 2016/0278274 to Lopez teaches a mixing fertilizer using tiller blades (abstract) and leveling loose soil (paragraph 29). The prior art does not teach or fairly suggest an agricultural material agitation and leveling control system with a controller configured to select between an agitation mode and leveling mode based on the measured load as claimed in independent claims 1 and 10. The prior art does not teach at least one non-transitory computer readable medium comprising execution instructions, when executed by a processor, cause the processor to select an operating mode from an agitation mode and a leveling mode based on the measured load as claimed in independent claim 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHU BHATIA/Primary Examiner, Art Unit 1774